DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/12/2021 which amended claims 1, 4-6, 9 and 10, cancelled claims 2 and 3 and added new claims 23-24.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al (US 2016/0286178; hereinafter referred to as Shields) in view of Ito et al (US 2015/0124337; hereinafter referred to as Ito).
Regarding Claim 1, Shields teaches a light field projector (Figure 1; Dual Modulating Projector Display System 100), comprising: 
a light source (Figure 1; Light Source 102) configured to emit light (see Paragraphs [0038]-[0039]); and 

a first digital micromirror device (Figure 1; First Modulator 108), the first DMD (Figure 1; First Modulator 108) being controlled to reflect light incident on the first DMD (Figure 1; First Modulator 108) based, at least in part, on a first pattern (see Paragraph [0040]), 
a second DMD (Figure 1; Second Modulator 116), the second DMD (Figure 1; Second Modulator 116) being controlled to reflect light that has been reflected by the first DMD (Figure 1; First Modulator 108) and is incident on the second DMD (Figure 1; Second Modulator 116) based, at least in part, on a second pattern (see Figure 1 and Paragraph [0042]), and 
a diffuser disposed between the first and the second DMDs (see Figure 1 and Paragraph [0041]; wherein it is disclosed that the optical elements 110, 114 of PSF optic stage 112 may include a diffuser).
Shields does not expressly disclose that the diffuser is configured to diffuse light reflected by mirrors in each row of the first DMD to interact with every mirror in a corresponding row of the second DMD.
Ito discloses a light field projector (Figure 1; System 100) comprising:
a light source configured to emit light (see Figure 1 and Paragraph [0030]); and 
an optical arrangement (see Figure 1) comprising:
a first digital micromirror device (Figure 1; First Light Modulator 103-1);
a second DMD (Figure 1; Second Light Modulator 103-2); and
a diffuser (Figure 1; Relay Lens System 101) disposed between the first (Figure 1; First Light Modulator 103-1) and the second DMDs (Figure 1; Second Light Modulator 103-2), wherein the diffuser (Figure 1; Relay Lens System 101) is configured to diffuse light reflected by mirrors in each row of the first DMD (Figure 1; First Light Modulator 103-1) to interact with every mirror in a corresponding row of the second DMD (see Paragraphs [0037], [0082] and [0084]-[0085]; wherein it is disclosed that the first light modulator 103-1 is a 1.2” 2k DMD while the second light modulator 103-2 is a 1.4” 4K DMD and that the relay lens system 101 spreads pixels from first light modulator 103-1 from +/-about 5 pixels to +/-about 10 pixels relative to the pixel pitch of the first light modulator 103-1, and/or from +/-about 9 pixels to +/-about 36 pixels relative to the pixel pitch of the second light modulator 103-2 such that the pixel spreading occurs for each pixel in light 109, to produce light 111, which is used to illuminate the at least one second light modulator 103-2 wherein coverage over the area of light modulator 103-2 is ensured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the diffuser of Shields such that the diffuser is configured to diffuse light reflected by mirrors in each row of the first DMD to interact with every mirror in a corresponding row of the second DMD, as taught by Ito, because doing so would mitigate alignment issues, and to assist in providing the desired high dynamic range of the HDR projector, as well as a very high contrast ratio (see Ito Paragraph [0037]).
Regarding Claim 9, Shields as modified by Ito discloses the limitations of claim 1 as detailed above.
Shields further discloses a total internal reflecting prism configured to reflect the light emitted by the light source (Figure 1; Light Source 102) onto the first DMD (Figure 1; First Modulator 108) at an angle (see Figure 1 and Paragraph [0040]).

Claims 1, 9, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al (US 2015/0124175; hereinafter referred to as Perkins) in view of Ito et al (US 2015/0124337; hereinafter referred to as Ito).
Regarding Claim 1, Perkins discloses a light field projector (Figure 1; Imaging Apparatus 10), comprising: 
a light source (Figure 1; Light Source 12) configured to emit light (see Figure 1 and Paragraph [0022]); and 
an optical arrangement (Figure 1; Pre-Modulator 20, Relay Optics 22 and Prime Modulator 24) comprising: 
a first digital micromirror device (Figure 1; Pre-Modulator 20), the first DMD (Figure 1; Pre-Modulator 20) being controlled to reflect light incident on the first DMD (Figure 1; Pre-Modulator 20) based, at least in part, on a first pattern (see Figure 1 and Paragraph [0031]), 
a second DMD (Figure 1; Prime Modulator 24), the second DMD (Figure 1; Prime Modulator 24) being controlled to reflect light that has been reflected by the first DMD (Figure 1; Pre-Modulator 20) and is incident on the second DMD (Figure 1; Prime 
Perkins does not expressly disclose a diffuser disposed between the first and the second DMDs, wherein the diffuser is configured to diffuse light reflected by mirrors in each row of the first DMD to interact with every mirror in a corresponding row of the second DMD.
Ito discloses a light field projector (Figure 1; System 100) comprising:
a light source configured to emit light (see Figure 1 and Paragraph [0030]); and 
an optical arrangement (see Figure 1) comprising:
a first digital micromirror device (Figure 1; First Light Modulator 103-1);
a second DMD (Figure 1; Second Light Modulator 103-2); and
a diffuser (Figure 1; Relay Lens System 101) disposed between the first (Figure 1; First Light Modulator 103-1) and the second DMDs (Figure 1; Second Light Modulator 103-2), wherein the diffuser (Figure 1; Relay Lens System 101) is configured to diffuse light reflected by mirrors in each row of the first DMD (Figure 1; First Light Modulator 103-1) to interact with every mirror in a corresponding row of the second DMD (see Paragraphs [0037], [0082] and [0084]-[0085]; wherein it is disclosed that the first light modulator 103-1 is a 1.2” 2k DMD while the second light modulator 103-2 is a 1.4” 4K DMD and that the relay lens system 101 spreads pixels from first light modulator 103-1 from +/-about 5 pixels to +/-about 10 pixels relative to the pixel pitch of the first light modulator 103-1, and/or from +/-about 9 pixels to +/-about 36 pixels relative to the pixel pitch of the second light modulator 103-2 such that the pixel spreading occurs for each pixel in light 109, to produce light 111, which is used to illuminate the at least one second light modulator 103-2 wherein coverage over the area of light modulator 103-2 is ensured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light field projector of Shields such that a diffuser is disposed between the first and the second DMDs, wherein the diffuser is configured to diffuse light reflected by mirrors in each row of the first DMD to interact with every mirror in a corresponding row of the second DMD, as taught by Ito, because doing so would mitigate alignment issues, and to assist in providing the desired high dynamic range of the HDR projector, as well as a very high contrast ratio (see Ito Paragraph [0037]).
Regarding Claim 9, Perkins as modified by Ito discloses the limitations of claim 1 as detailed above.
Perkins further discloses a total internal reflecting prism (Figure 1; Total Internal Reflection Prism System 44) configured to reflect the light emitted by the light source (Figure 1; Light Source 12) onto the first DMD (Figure 1; Pre-Modulator 20) at an angle (see Figure 1 and Paragraphs [0031] and [0033]).
Regarding Claim 10, Perkins as modified by Ito discloses the limitations of claim 1 as detailed above.
Perkins further discloses one or more relay optics (Figure 1; Relay Optics 22) disposed between the first (Figure 1; Pre-Modulator 20) and second DMDs (Figure 1; Prime Modulator 24), 

Regarding Claim 24, Perkins as modified by Ito discloses the limitations of claim 1 as detailed above.
Perkins further discloses the emitted light is collimated laser light (see Paragraph [0027]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shields et al (US 2016/0286178; hereinafter referred to as Shields) as modified by Ito et al (US 2015/0124337; hereinafter referred to as Ito) as applied to claim 1, in view of Nakayama et al (US 2012/0044467; hereinafter referred to as Nakayama) and Hu et al (US 2016/0091784; hereinafter referred to as Hu).
Regarding Claim 4, Shields as modified by Ito discloses the limitations of claim 1 as detailed above.
Shields as modified by Ito does not expressly disclose that the diffuser is a microlens array including either cylindrical lenses or full spherical lenses; and the light field projector further includes a field lens used to deflect light produced by sides of the microlens array inward. 
Nakayama discloses a light field projector (Figure 1; Projector 100), comprising:
a light source (Figure 1; Laser Light Source 120) configured to emit light (see Paragraph [0052]); and an optical arrangement comprising:
a first light modulator (Figure 1; Reflective Liquid Crystal Panel 170), the first light modulator (Figure 1; Reflective Liquid Crystal Panel 170) being controlled to reflect light incident on the first light modulator (Figure 1; Reflective Liquid Crystal Panel 170) based, at least in part, on a first pattern (see Paragraph [0053]), a diffuser (Figure 1; Diffusion Plate 130) configured to diffuse light (see Paragraph [0060]); wherein 
the diffuser (Figure 1; Diffusion Plate 130) is a micro lens array (see Figure 1); and the light field projector (Figure 1; Projector 100) further includes a field lens (Figure 1; Field Lens 150) used to deflect light produced by sides on the microlens array inward (see Figure 1 and Paragraph [0053]; wherein it is disclosed that the field lens 150 substantially collimates the laser beam L emitted from the diffusion plate 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light field projector of Shields as modified by Ito such that the diffuser is a microlens array and the light field projector further includes a field lens used to deflect light produced by sides of the microlens array inward, as taught by Nakayama, because doing so would predictably improve light use efficiency.
Shields as modified by Ito and Nakayama does not expressly disclose that the diffuser is a microlens array including either cylindrical lenses or full spherical lenses.
Hu discloses a light field projector (Figure 3A; Laser Light Source 300), comprising:
a light source (Figure 3A; Laser Elements 31a, 31b and 31c) configured to emit light (see Figure 3A and Paragraph [0055]); and 
a diffuser (Figure 3A; Angular Distribution Control Element 35) configured to diffuse light (see Paragraph [0065]); wherein 
the diffuser (Figure 3A; Angular Distribution Control Element 35) is a microlens array including either cylindrical lenses or full spherical lenses (see Paragraph [0069]; wherein it is disclosed that the angular distribution control element 35 is a cylindrical lens array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the microlens array of Shields as modified by Ito and Nakayama such that the microlens array includes cylindrical lenses, as taught by Hu, because doing so would increase the divergence angle in the direction of the short axis of the light distribution of each laser beam by a larger amount, so that it is closer to the divergence angle in the direction of the long axis (see Hu Paragraph [0069]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shields et al (US 2016/0286178; hereinafter referred to as Shields) as modified by Ito et al (US 2015/0124337; hereinafter referred to as Ito) as applied to claim 1, in view of Kobayashi (US 2015/0124227).
Regarding Claim 5, Shields as modified by Ito discloses the limitations of claim 1 as detailed above.
Shields further discloses a diffuser (see Figure 1 and Paragraph [0041]; wherein it is disclosed that the optical elements 110, 114 of PSF optic stage 112 may include a diffuser).
Shields as modified by Ito does not expressly disclose that the diffuser is a holographic one-dimensional diffuser.
Kobayashi discloses a light field projector (Figure 2; Optical System 200), comprising:
a light source (Figure 2; Laser Diode 211) configured to emit light (see Paragraph [0037]); and
an optical arrangement comprising: 
a first light modulator (Figure 2; Image Display Element 225), the first light modulator (Figure 2; Image Display Element 225) being controlled to reflect light incident on the first light modulator (Figure 2; Image Display Element 225) based, at least in part, on a first pattern (see Paragraph [0038]);
a diffuser (Figure 2; Anisotropic Diffusion Plate 229) configured to diffuse light (see Paragraph [0044]); wherein 
the diffuser (Figure 2; Anisotropic Diffusion Plate 229) is a holographic one-dimensional diffuser (see Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the diffuser of Shields as modified by Ito such that the diffuser is a holographic one-dimensional diffuser, as taught by Kobayashi, because doing so would allow for an increase in the utilization efficiency of light emitted from the laser diode (see Kobayashi Paragraph [0045]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al (US 2016/0286178; hereinafter referred to as Shields) as modified by Ito et al (US 2015/0124337; hereinafter referred to as Ito) as applied to claim 1, in view of Abe et al (US 2014/0293247; hereinafter referred to as Abe).
Regarding Claim 6, Shields as modified by Ito discloses the limitations of claim 1 as detailed above.
Shields does not expressly disclose a shift-tilt lens assembly configured to reimage a skewed depth plane of the light reflected by the second DMD onto a flat focal plane.
Abe discloses a light field projector (Figure 2; Projector 100), comprising:
a light source (Figure 2; Light Source 130) configured to emit light (see Figure 2 and Paragraph [0035]); and 
an optical arrangement comprising:
a light modulator (Figure 2; DMDs 240, 250, 260) being controlled to reflect light based at least on a pattern (see Figure 2; Paragraph [0040]), 
wherein the light modulator (Figure 2; DMDs 240, 250, 260) is a digital micromirror device (see Paragraph [0040]);
a shift-tilt lens assembly (Figures 12A and 12B; Lenses 321 and 322) configured to reimage a skewed depth plane of the light reflected by the DMD onto a flat focal plane (see Figures 12A and 12B and Paragraphs [0076]-[0077] and [0119]; wherein it is disclosed that the shift of the position of the lens 321 changes the optical path of an image transmitted through the lens 321 and the lens 322 such that the projected positions, on the screen (flat focal plane), of at least part of pixels composing the image generated by the DMD 240 to 260 are changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light field projector of Shields to include 
Regarding Claim 7, Shields as modified by Ito and Abe discloses the limitations of claim 6 as detailed above.
Shields further discloses a projection lens (Figure 1; Projection Optics 118).
Shields as modified by Ito does not expressly disclose that the projection lens is configured to project light output by the shift-tilt lens assembly onto a screen.
Abe discloses a projection lens (Figure 10; Projection Optical System 300) configured to project light output by the shift-tilt lens assembly onto a screen (see Figure 10 and Paragraph [0119]; wherein it is disclosed that the lenses 321 and 322 are disposed upstream of the projection optical system 300 and downstream of the DMD 240 to 260 such that when the projection optical system 300 projects an image on the screen (projection plane); the lenses 321 and 322 are configured to change an optical path of the image to change projected positions, on the screen).
It would have been obvious to one of ordinary skill in the art to configure the light field projector of Shields as modified by Ito such that the projection lens is configured to project light output by the shift-tilt lens assembly onto a screen, as taught by Abe, because doing so would provide a projection display apparatus which can project an image with high resolution and can suppresses noise (see Abe Paragraph [0007]).
Regarding Claim 8, Shields as modified by Ito and Abe discloses the limitations of claim 6 as detailed above.
.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-10 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 23, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious when diffusing the light, reflected light from each pixel in a row of the first DMD passes through the microlens array and the field lens to be horizontally diffused and distributed to every pixel in a corresponding row of the second DMD.
This limitation in combination with the limitations of claims 1 and 4 would render the claim non-obvious over the prior art of record if rewritten.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882